Lahtinen, J.
In satisfaction of a six-count indictment and other pending misdemeanor charges, defendant pleaded guilty to two counts of burglary in the third degree and was sentenced as a second felony offender to 2 to 4 years in prison on each count, the sentences to run concurrently with each other and with the sentences imposed in another case. On this appeal, he challenges the factual sufficiency of his plea allocution. However, he has failed to establish that his argument has been preserved for our review by a motion to withdraw his plea or vacate his judgment of conviction (see People v Lopez, 71 NY2d 662, 665 [1988]; People v Johnson, 54 AD3d 1133, 1133 [2008]). Nor does the narrow exception to the preservation requirement apply, as defendant made no statements during the plea allocution that cast doubt upon his guilt or the voluntariness of his plea, or negated a material element of the crime (see People v Lopez, 71 NY2d at 666; People v Johnson, 54 AD3d at 1133). Contrary to defendant’s assertion, County Court was not required to “elicit from . . . defendant specific admissions as to each element of the charged crime[s]” (People v Goldstein, 12 NY3d 295, 301 [2009]; see People v Lopez, 71 NY2d at 666 n 2).
Peters, P.J., Stein and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.